Citation Nr: 0325173	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
October 1986 to October 1989.  She also had subsequent 
service in the Army Reserve, to include periods of active 
duty for training in March 1990 and April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for left and right knee disorders.  She 
subsequently perfected an appeal as to those issues.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in February 1997 and a Supplemental Statement of 
the Case (SSOC) in December 1997.

In September 1999, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a May 
2001 SSOC, the RO continued to deny entitlement to service 
connection for left and right knee disorders.  The claims 
folder was subsequently returned to the Board.

The record reflects that, in a November 1996 rating decision, 
the RO granted an increased evaluation, to 10 percent, for 
the veteran's service-connected left hallux valgus.  She 
subsequently appealed that decision.  Thereafter, in 
September 1999, the Board denied her claim of entitlement to 
an increased evaluation for left hallux valgus.  Thus, her 
appeal was resolved with respect to that issue.

In a May 2001 rating decision, the RO denied entitlement to 
increased evaluations for left hallux valgus, right hallux 
valgus, and bilateral pes planus.  The RO also denied claims 
of entitlement to service connection for low back pain and 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  The veteran did not express disagreement with 
those decisions.  Thus, those issues are not currently on 
appeal before the Board.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined in March 2002 that 
additional effort should be made to establish the specific 
dates of the veteran's periods of active duty for training 
and/or inactive duty training, if any.  

In March 2002, the Board issued a letter to the U.S. Army 
Reserve Personal Center (ARPC) requesting written 
verification of the starting and ending dates for all of the 
veteran's active duty for training and/or inactive duty for 
training with the Army Reserve from March 1989 to August 
1994.  These records were received from the ARPC in June 
2002.

In November 2002, the Board also arranged for the veteran to 
be afforded a VA orthopedic examination to determine the 
nature and etiology of her bilateral knee disorder.  In the 
report of that examination, it was noted that the veteran had 
been receiving treatment for knee problems throughout the 
1990's, and that she had undergone a right knee arthroplasty 
in 1993.  The examiner noted an assessment of patellofemoral 
crepitation, and chondromalacia patellae bilaterally, with 
evidence of mild arthrosis in the medial compartment of the 
left knee and more severe chondromalacia of the left knee.  
The examiner noted that her right and left knees were both 
previously treated while she was in the military, and that he 
believed these disabilities were service connected.

The Board subsequently determined that additional 
clarification was required from the VA physician who had 
conducted the November 2002 VA examination.  In particular, 
the Board noted that there was some language in that 
physician's reported suggesting that he was under the belief 
that the veteran had undergone knee surgery while on active 
duty, which was not consistent with the information contained 
in her service medical records.  In fact, a review of the 
veteran's claims folder reveals that her knee surgery 
occurred while she was on the rolls of the Army Reserve, but 
not while she was on regular active duty, active duty for 
training, or inactive duty training.  The Board issued a 
request to the physician asking that he clarify his opinion 
regarding the etiology of the veteran's claimed knee 
disorders.

Thereafter, in May 2003, the VA physician who had conducted 
the veteran's most recent examination once again reviewed her 
claims folder.  The physician again concluded that the 
veteran's knee problems were initially diagnosed while she 
was in the military, and that her surgery was "initiated at 
least in more than 50 percent by activity sustained while on 
active status with the reserves."  Unfortunately, the 
physician did not provide a particularly detailed rationale 
to support his opinion, and it appears that his description 
of several events in the veteran's medical history was not 
consistent with the way those events are described in the 
veteran's actual in-service and post-service treatment 
records.

The Board further notes that, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1337 (Fed. Cir.2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the RO arrange for the veteran to undergo another VA 
examination, and to obtain a report which more thoroughly 
discusses the etiology of her knee complaints.

Accordingly, this case is remanded for the following action:

1.  The RO should make arrangements for 
the veteran to be afforded an orthopedic 
examination, to be conducted by a 
physician that has not previously 
examined the veteran.  The claims folder 
must be provided to the examiner for 
review.  The orthopedic examiner should 
be advised that he or she should review 
the claims folder, and that it would be 
particularly helpful if the examiner 
would become familiar with the various 
medical opinions in the record regarding 
the nature and etiology of the veteran's 
knee complaints, and with the 
disabilities for which the veteran has 
previously been granted service 
connection.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
conduct a thorough examination of the 
veteran's knees, and provide a diagnosis 
of any pathology found.  The examiner 
should also respond to each of the 
following inquiries:

a.  As to any left and/or right knee 
disability found on examination, the 
examiner should specifically comment 
on the etiology of that disability.  
In particular, please comment as to 
whether it is at least as likely as 
not (i.e., at least a 50-50 
probability) that any present left 
or right knee disorder is related to 
any incident of the veteran's active 
military service from October 1986 
to October 1989, to include 
complaints of pain in her lower 
extremities, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b.  If the answer to the first 
question is in the negative, and 
there is a present left and/or right 
knee disorder which is not directly 
related to any incident of her 
active military service, is it at 
least as likely as not (i.e., at 
least a 50-50 probability) that any 
present left or right knee disorder 
is related to any incident of the 
veteran's periods of active duty for 
training or inactive duty training 
between 1990 and 1994, to include 
the incident in which she was 
diagnosed with a right knee 
"sprain/strain" in April 1990, or 
whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.  If the answer to the second 
question is also in the negative, 
and there is a present left and/or 
right disorder which is not directly 
related to any incident of her 
service in the Reserves, is it at 
least as likely as not (i.e., at 
least a 50-50 probability) that a 
service-connected disability has 
either caused or aggravated her 
present claimed left or right knee 
disorders, or is such a relationship 
unlikely (i.e., less than a 50-50 
probability)?  (Note: aggravation 
denotes a permanent worsening above 
the base level of disability, not 
merely acute and transitory 
increases in symptoms or 
complaints.)

2.  Once the foregoing is completed, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
In doing so, the RO is free to undertake 
any specific development deemed necessary 
in order to comply with the VCAA.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the RO should issue an SSOC, and the 
veteran and her representative should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


